

CONTRIBUTION AGREEMENT


CONTRIBUTION AGREEMENT, dated as of November 4, 2010 (the “Agreement”), by and
among ARKSON NEUTRACEUTICALS CORP., a Delaware corporation (“Purchaser”), DAVID
ROFF (the “Majority Stockholder”), PIPER ACQUISITION III, INC., a Nevada
corporation, (the “Company”), and each of the shareholders of the Company set
forth on the signature page hereof attached as Schedule I (collectively, the
“Piper Shareholders”), which such Schedule I shall be delivered on or before the
Closing Date.


WITNESSETH


WHEREAS, the Company is currently consolidating two ambulatory surgery centers
and a general acute care hospital in Houston, Texas;


WHEREAS, the Piper Shareholders desire to contribute, transfer, assign and
deliver to Purchaser, and the Purchaser desires to accept such contribution,
transfer, assignment and delivery from the Piper Shareholders, 100% of the
outstanding securities of the Company in exchange for shares of common stock of
the Purchaser and upon the terms and conditions hereinafter set forth;


WHEREAS, concurrent with the closing of the Piper Shareholders’ contribution of
their interest in the Company to the Purchaser, the Purchaser shall cause David
Roff, the holder of an aggregate of 325,000 shares (prior to the planned 9:1
reverse stock split) (the “Control Block”) of common stock (the “Majority
Stockholder”), to return the Control Block to the Company in order to expedite
the closing of this Contribution Agreement;


WHEREAS, certain terms used in this Agreement are defined in Article 1;


WHEREAS, it is intended that the Contribution shall qualify for United States
federal income tax purposes as a tax-free contribution of property to a
corporation controlled by the transferor within the meaning of Section 351 of
the Internal Revenue Code of 1986, as amended; and


NOW THEREFORE in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:




ARTICLE 1.
DEFINITIONS AND INTERPRETATION
 
1.1 Definitions.  As used in this Agreement, the following terms when
capitalized in this Agreement shall have the following meanings:
 
 
(a)
“Affiliates" shall mean, with respect to any Person, any and all other Persons
that control, are controlled by, or are under common control with, such Person.
For purposes of the foregoing, "control" of a Person shall mean direct or
indirect ownership of 50% or more of the securities or other interests of such
Person having by their terms ordinary voting power to elect or appoint a
majority of the board of directors or others performing similar functions with
respect to such Person.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
"Business Day" shall mean any day other than Saturday, Sunday and any day on
which banking institutions in the United States are authorized by law or other
governmental action to close;

 
 
(c)
“Closing Date” means the day on which all conditions precedent to the completion
of the transactions contemplated hereby have been satisfied or waived;

 
 
(d)
"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 
 
(e)
"Contract" shall mean an agreement, written or oral, between the Company and any
other Person which obligates either the Company or such other Person to do or
not to do a particular thing.

 
 
(f)
“Contribution” means the contribution, at the Closing, by Piper Shareholders of
their interests in the Company to the Purchaser pursuant to this Agreement;

 
 
(g)
“Contribution Shares” means the 40,000,000 shares of common stock of the
Purchaser to be issued to the Piper Shareholders at Closing pursuant to the
terms of the Contribution, which such issuance shall not be impacted by any
reverse split or combination of the Purchaser’s shares of common stock;

 
 
(h)
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 
 
(i)
"ERISA Affiliate" shall mean any entity that would be deemed to be a "single
employer" with the Company under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.

 
 
(j)
"Environmental Liabilities" means any cost, damages, expense, liability,
obligation, or other responsibility arising from or under (a) any Environmental
Law and consisting of or relating to (i) any environmental matters or conditions
(including on-site or off-site contamination and environmental regulation of
chemical substances or products); (ii) fines, penalties, judgments, awards,
settlements, legal or administrative proceedings, out-of-pocket damages and
necessary and required response, investigative, remedial, or inspection costs
and expenses arising under Environmental Law; (iii) financial responsibility
under Environmental Law for clean-up costs or corrective action, including any
necessary and required investigation, clean-up, removal, containment, or other
remediation or response actions required by Environmental Law and for any
natural resource damages; or (iv) any other compliance, corrective,
investigative, or remedial measures required under Environmental Law; or (b) any
common law causes of action, including, but not limited to, negligence, trespass
or nuisance, based on violation by the Company of Environmental Laws, releases
by the Company of Hazardous Materials or actions or omissions by the Company
that expose others to Hazardous Materials. The terms "removal," "remedial,"
"response action", and "release" shall have the meanings provided for such terms
under, and shall include the types of activities covered by, the United States
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
Section 9601 et seq., as amended ("CERCLA").

 
 
2

--------------------------------------------------------------------------------

 
 
 
(k)
"Environmental Laws" shall mean all federal, state and local Laws relating to
public health, or to pollution or protection of the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) including, without limitation, the Clean Air Act, as amended,
CERCLA, the Resource Conservation and Recovery Act of 1976, as amended ("RCRA"),
the Toxic Substances Control Act, the Federal Water Pollution Control Act, as
amended, the Safe Drinking Water Act, as amended, the Hazardous Materials
Transportation Act, as amended, the Oil Pollution Act of 1990, any state Laws
implementing the foregoing federal Laws, and all other Laws relating to or
regulating (i) emissions, discharges, releases, or cleanup of pollutants,
contaminants, chemicals, polychlorinated biphenyls (PCB's), oil and gas
exploration and production wastes, brine, solid wastes, or toxic or Hazardous
Materials or wastes (collectively, the "Polluting Substances"), (ii) the
generation, processing, distribution, use, treatment, handling, storage,
disposal, or transportation of Polluting Substances, or (iii) environmental
conservation or protection. References in this Agreement to Environmental Laws
existing or in effect as of a particular date shall include written
administrative interpretations and policies then existing or in effect.

 
 
(l)
"Environmental Permit" means any federal, state, local, provincial, or foreign
permits, licenses, approvals, consent or authorizations required by any
Governmental or Regulatory Authority under or in connection with any
Environmental Law and includes any and all orders, consent orders or binding
agreements issued or entered into by a Governmental or Regulatory Authority
under any applicable Environmental Law.

 
 
(m)
"Governmental or Regulatory Authority" shall mean any federal, state, regional,
municipal or local court, legislative, executive, Native American or regulatory
authority or agency, board, commission, department or subdivision thereof.

 
 
(n)
"Hazardous Activity" means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Company’s facilities or any part thereof into the environment.

 
 
(o)
"Hazardous Materials" means (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is, or that is likely to become, friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCBs),
or (ii) any chemicals, materials, substances or wastes which are now or
hereafter become defined as or included in the definition of "hazardous
substances," "hazardous wastes," "hazardous materials," "extremely hazardous
wastes," "restricted hazardous wastes," "toxic substances," "toxic pollutants"
or words of similar import, under any applicable Environmental Law.

 
 
(p)
"Indemnified Party" means any Person entitled to indemnification under any
provision of Article 9.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(q)
"Indemnifying Party" means any Person obligated to provide indemnification under
any provision of Article 9.

 
 
(r)
"Law" shall mean any federal, state, county, or local laws, statutes,
regulations, rules, codes, ordinances, orders, decrees, judgments or injunctions
enacted, adopted, issued or promulgated by any Governmental or Regulatory
Authority, from time to time.

 
 
(s)
"Lien" shall mean any mortgage, deed of trust, pledge, lien, claim, security
interest, covenant, restriction, easement, preemptive right, or any other
encumbrance or charge of any kind.

 
 
(t)
"Material Contract" shall have the meaning set forth in Section 4.14.

 
 
(u)
“Material Adverse Effect” shall mean any material adverse effect on the business
or financial condition of the Company;

 
 
(v)
“Order” shall mean any writ, judgment, decree, injunction or similar order of
any Governmental or Regulatory Authority (in each such case whether preliminary
or final).

 
 
(w)
“Place of Closing” means the offices of  the Law Offices of Stephen M. Fleming
PLLC, or such other place as Purchaser and the Company may mutually agree upon;

 
 
(x)
"Person" shall mean an individual, partnership, joint venture, trust,
corporation, limited liability company or other legal entity or Governmental or
Regulatory Authority.

 
 
(y)
“Remedial Action” shall mean any removal, remediation, response, clean up or
other corrective action to respond to, remove or otherwise address any
Environmental Liability.

 
 
(z)
“Shares” means all of the issued and outstanding shares of common stock of the
Company as defined in Section 3.3.

 
 
(aa)
"Taxes" shall mean any and all taxes, charges, fees, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, excise, stamp, real or personal property, ad valorem, withholding,
estimated, social security, unemployment, occupation, use, sales, service,
service use, license, margin, net worth, payroll, franchise, severance,
transfer, recording or other taxes, assessments or charges imposed by any
Governmental or Regulatory Authority, whether computed on a separate,
consolidated, unitary, combined or other basis, and in each case such term shall
include any interest, penalties, or additions to tax attributable thereto.

 

 
(bb)
"Tax Return" shall mean any return, report or similar statement required to be
filed with respect to any Tax (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax and including any return of an affiliated, combined
or unitary group.

 
 
4

--------------------------------------------------------------------------------

 
 
Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


1.2 Captions and Section Numbers.  The headings and section references in this
Agreement are for convenience of reference only and do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.
 
1.3 Section References and Schedules.  Any reference to a particular “Article”,
“Section”, “paragraph”, “clause” or other subdivision is to the particular
Article, section, clause or other subdivision of this Agreement and any
reference to a Schedule by number will mean the appropriate Schedule attached to
this Agreement and by such reference the appropriate Schedule is incorporated
into and made part of this Agreement.
 
1.4 Severability of Clauses.  If any part of this Agreement is declared or held
to be invalid for any reason, such invalidity will not affect the validity of
the remainder which will continue in full force and effect and be construed as
if this Agreement had been executed without the invalid portion, and it is
hereby declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.
 
ARTICLE 2.
THE CONTRIBUTION
 
2.1 The Contribution.  Subject to the terms and conditions set forth in this
Agreement and in reliance on the representations, warranties, covenants and
conditions herein contained, the Piper Shareholders hereby agree to contribute,
transfer, assign and deliver to Purchaser on the Closing Date, in exchange for
the Contribution Shares, a 100% undivided interest in and to the Shares free
from all liens, mortgages, charges, pledges, encumbrances or other burdens
(other than those that may arise under federal or state securities laws
restricting the right to sell or transfer the Shares) with all rights now or
thereafter attached thereto.
 
2.2 Contribution Shares; Allocation.  In consideration of each of the Piper
Shareholders’ equity contributions to the Purchaser, the Purchaser shall issue
that number of Contribution Shares to each of the Piper Shareholders allocated
on the basis of one Contribution Share for each one Share held by Piper
Shareholders in accordance with Exhibit A attached hereto, which such exhibit
shall be delivered on or before the Closing Date.
 
2.3 Adherence with Applicable Securities Laws.  Each of the Piper Shareholders
agrees that the Piper Shareholder is acquiring the Contribution Shares for
investment purposes and will not offer, sell or otherwise transfer, pledge or
hypothecate any of the Contribution Shares issued to him (other than pursuant to
an effective Registration Statement under the Securities Act of 1933, as amended
(the “Securities Act”) directly or indirectly unless:
 
 
(a)
the sale is to Purchaser;

 
 
(b)
the sale is made pursuant to the exemption from registration under the
Securities Act, provided by Rule 144 thereunder; or

 
 
(c)
the Contribution Shares are sold in a transaction that does not require
registration under the Securities Act or any applicable United States state laws
and regulations governing the offer and sale of securities, and the vendor has
furnished to Purchaser an opinion of counsel to that effect or such other
written opinion as may be reasonably required by Purchaser.

 
 
5

--------------------------------------------------------------------------------

 
 
The Piper Shareholders acknowledge that the certificates representing the
Contribution Shares shall bear the following legend:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT WITH RESPECT TO THE
SECURITIES UNDER SUCH ACT AND THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A OF SUCH ACT.


2.4 Closing.  The parties hereto shall use their best efforts to close the
transactions contemplated by this Agreement (the “Closing”), by December 10,
2010.


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Purchaser that:


3.1 Organization, Standing and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, with full corporate power and corporate authority to (i) own, lease and
operate its properties, (ii) carry on the business as currently conducted by it.
There are no states or jurisdictions in which the character and location of any
of the properties owned or leased by the Company, or the conduct of the
Company’s business makes it necessary for the Company to qualify to do business
as a foreign corporation, except for those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect on the business or
operations of the Company.
 
3.2 Authorization of Agreement.  The Company has all requisite power, authority
and legal capacity to execute and deliver this Agreement, and each other
agreement, document, or instrument or certificate contemplated by this Agreement
or to be executed by the Company in connection with the consummation of the
transactions contemplated by this Agreement and to consummate the transactions
contemplated hereby and thereby.  This Agreement has been, and each of the
documents will be at or prior to the Closing, duly and validly executed and
delivered by the Company and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and each of the documents when so executed and delivered will constitute, legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
 
6

--------------------------------------------------------------------------------

 
 
3.3 Capitalization. The authorized capital stock of the Company will consist of
as of the Closing, 100,000,000 shares of common stock, $0.00001 par value,
40,000,000 shares of which are issued and outstanding (the “Shares”). All of the
Shares are duly authorized, validly issued, fully paid and nonassessable.  There
are no preferred shares, options, warrants or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
capital stock of the Company or obligating the Company to issue or sell any
shares of capital stock of or other equity interests in the Company. There is no
personal liability, and there are no preemptive rights with regard to the
capital stock of the Company, and no right-of-first refusal or similar catch-up
rights with regard to such capital stock. Except for the transactions
contemplated by this Agreement, there are no outstanding contractual obligations
or other commitments or arrangements of the Company to (A) repurchase, redeem or
otherwise acquire any shares of the shares of the Company (or any interest
therein) or (B) to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any other entity, or (C) issue or
distribute to any person any capital stock of the Company, or (D) issue or
distribute to holders of any of the capital stock of the Company any evidences
of indebtedness or assets of the Company. All of the outstanding securities of
the Company have been issued and sold by the Company in full compliance in all
material respects with applicable federal and state securities laws.
 
3.4 Patriot Act.  The Company certifies that it has not been designated, and is
not owned or controlled, by a “suspected terrorist” as defined in Executive
Order 13224.  The Company hereby acknowledges that the Purchaser seek to comply
with all applicable Laws concerning money laundering and related activities.  In
furtherance of those efforts, the Company hereby represents, warrants and agrees
that:  (i) none of the cash or property owned by the Company has been or shall
be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company has, and
this Agreement will not, cause the Company to be in violation of the United
States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001.
 
ARTICLE 3A
REPRESENTATIONS AND WARRANTIES OF THE PIPER SHAREHOLDERS


Each of the Piper Shareholders, on his, her or its own behalf only, represents
and warrants to Purchaser, that:


3A.1    Ownership and Transfer of Shares.  Each Piper Shareholder is the record
and beneficial owner of the Shares indicated as being owned by such Piper
Shareholders on Exhibit A, free and clear of any and all liens.  Each Piper
Shareholder has the power and authority to sell, transfer, assign and deliver
such Shares as provided in this Agreement, and such delivery will convey to the
Purchaser good and marketable title to such Shares, free and clear of any and
all liens.
 
3A.2    Investors.  Each of the Piper Shareholders represents and warrants to
Purchaser that he, she or it is an “accredited investor” as such term is defined
under the Securities Act of 1933, as amended.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MAJORITY
STOCKHOLDER
 
Purchaser and the Majority Stockholder hereby jointly and severally represent
and warrant to the Company and the Piper Shareholders, that:
 
4.1 Organization and Good Standing.
 
                    The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of  Delaware, with
full corporate power and corporate authority to (i) own, lease and operate its
properties, (ii) carry on the business as currently conducted by it. There are
no states or jurisdictions in which the character and location of any of the
properties owned or leased by the Purchaser, or the conduct of the Purchaser’s
business makes it necessary for the Purchaser to qualify to do business as a
foreign corporation, except for those jurisdictions in which the failure to so
qualify would not have a Material Adverse Effect on the business or operations
of the Purchaser.
 
4.2 Authorization of Agreement.
 
The Purchaser has full corporate power and authority to execute and deliver this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by the Purchaser in connection
with the consummation of the transactions contemplated hereby and thereby (the
"Purchaser Documents"), and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance by the Purchaser of this
Agreement and each Purchaser Document have been duly authorized by all necessary
corporate action on behalf of the Purchaser.  This Agreement has been, and each
Purchaser Document will be at or prior to the Closing, duly executed and
delivered by the Purchaser and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and each Purchaser Document when so executed and delivered will constitute,
legal, valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors' rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
4.3 Capitalization.
 
The authorized capital stock of the Purchaser consists of:  200,000,000 shares
of common stock, $0.0001 par value per share,  645,889 shares of which are
issued and outstanding (prior to the planned 9:1 reverse stock split), and
50,000,000 shares of preferred stock, $0.0001 par value per share, none of which
are issued and outstanding. All of the shares of the Purchaser are duly
authorized, validly issued, fully paid and nonassessable. Schedule 4.3 sets
forth a true and complete list of the holders of all outstanding shares of the
Purchaser as of the date of this Agreement (prior to the planned 9:1 reverse
stock split). There are no options, warrants or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
capital stock of the Purchaser or obligating the Purchaser to issue or sell any
shares of capital stock of or other equity interests in the Purchaser. There is
no personal liability, and there are no preemptive rights with regard to the
capital stock of the Purchaser, and no right-of-first refusal or similar
catch-up rights with regard to such capital stock.  There are no outstanding
contractual obligations or other commitments or arrangements of the Purchaser to
(A) repurchase, redeem or otherwise acquire any shares of the Shares (or any
interest therein) except for the Share Cancellation as defined in Section 6.2(j)
or (B) to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any other entity, or (C) issue or
distribute to any person any capital stock of the Purchaser, or (D) issue or
distribute to holders of any of the capital stock of the Purchaser any evidences
of indebtedness or assets of the Purchaser. All of the outstanding securities of
the Purchaser have been issued and sold by the Purchaser in full compliance in
all material respects with applicable federal and state securities laws.
 
 
8

--------------------------------------------------------------------------------

 
 
4.4 Subsidiaries.  Purchaser has no subsidiaries.
 
4.5 Corporate Records.
 
 
(a)
The Purchaser has delivered to the Company true, correct and complete copies of
the articles of incorporation (each certified by the Secretary of State or other
appropriate official of the applicable jurisdiction of organization) and by-laws
(each certified by the secretary, assistant secretary or other appropriate
officer) or comparable organizational documents of the Purchaser.

 
 
(b)
The minute books of the Purchaser previously made available to the Company
contain complete and accurate records of all meetings and accurately reflect all
other corporate action of the stockholders and board of directors (including
committees thereof) of the Purchaser to the best of the Purchaser’s
knowledge.  The stock certificate books and stock transfer ledgers of the
Purchaser previously made available to the Company are true, correct and
complete.  All stock transfer taxes levied or payable with respect to all
transfers of shares of the Purchaser prior to the date hereof have been paid and
appropriate transfer tax stamps affixed to the best of the Purchaser’s
knowledge.

 
 
9

--------------------------------------------------------------------------------

 
 
4.6 Conflicts; Consents of Third Parties.
 
 
(a)
None of the execution and delivery by Purchaser of this Agreement and the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by Purchaser with any of the provisions hereof or thereof
will (i) conflict with, or result in the breach of, any provision of the
articles of incorporation or by-laws or comparable organizational documents of
the Purchaser; (ii) conflict with, violate, result in the breach or termination
of, or constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which the Purchaser is a party or
by which any of them or any of their respective properties or assets is bound;
(iii) violate any statute, rule, regulation, order or decree of any governmental
body or authority by which the Purchaser is bound; or (iv) result in the
creation of any Lien upon the properties or assets of the Purchaser except, in
case of clauses (ii), (iii) and (iv), for such violations, breaches or defaults
as would not, individually or in the aggregate, have a Material Adverse Effect.

 
 
(b)
No consent, waiver, approval, Order, permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental or Regulatory
Authority is required on the part of Purchaser in connection with the execution
and delivery of this Agreement or the Purchaser Documents, or the compliance by
Purchaser with any of the provisions hereof or thereof, other than the filing of
a Current Report on Form 8-K, a Schedule 14f-1 and any applicable Schedule 13D
amendments and Forms 4.

 
4.7 Financial Statements.
 
 
(a)
The Purchaser has provided copies of the audited balance sheets of the Purchaser
as at June 30, 2010 and 2009 and the related audited statements of income and of
cash flows of the Purchaser for the years then ended and the copies of the
unaudited balance sheets of the Purchaser as at September 30, 2010 and the
related unaudited statements of income and of cash flows of the Purchaser for
the years then ended (the “Financial Statements”).  Each of the Financial
Statements is complete and correct in all material respects, has been prepared
in accordance with GAAP (subject to normal year-end adjustments in the case of
the unaudited statements) and in conformity with the practices consistently
applied by the Purchaser without modification of the accounting principles used
in the preparation thereof and presents fairly the financial position, results
of operations and cash flows of the Purchaser as at the dates and for the
periods indicated.

 
 
(b)
For the purposes hereof, the audited balance sheet of the Purchaser as at June
30, 2010 is referred to as the "Balance Sheet" and June 30, 2010 is referred to
as the “Balance Sheet Date”.

 
4.8 No Undisclosed Liabilities.  Purchaser has no indebtedness, obligations or
liabilities of any kind (whether accrued, absolute, contingent or otherwise, and
whether due or to become due) that would have been required to be reflected in,
reserved against or otherwise described on the Balance Sheet or in the notes
thereto in accordance with GAAP which was not fully reflected in, reserved
against or otherwise described in the Balance Sheet or the notes thereto or was
not incurred in the ordinary course of business consistent with past practice
since the Balance Sheet Date.
 
 
10

--------------------------------------------------------------------------------

 
 
4.9 Absence of Certain Developments.  Since the Balance Sheet Date:
 

 
    (i)
there has not been any material adverse change nor has there occurred any event
which is reasonably likely to result in a material adverse change;

 

 
   (ii)
there has not been any damage, destruction or loss, whether or not covered by
insurance, with respect to the property and assets of the Purchaser having a
replacement cost of more than $5,000 for any single loss or $15,000 for all such
losses;

 

 
  (iii)
there has not been any declaration, setting aside or payment of any dividend or
other distribution in respect of any shares of capital stock of the Purchaser or
any repurchase, redemption or other acquisition by the Purchaser of any
outstanding shares of capital stock or other securities of, or other ownership
interest in, the Purchaser;

 

 
  (iv)
the Purchaser has not awarded or paid any bonuses to employees of the Purchaser
except to the extent accrued on the Balance Sheet or entered into any
employment, deferred compensation, severance or similar agreement (nor amended
any such agreement) or agreed to increase the compensation payable or to become
payable by it to any of the Purchaser's directors, officers, employees, agents
or representatives or agreed to increase the coverage or benefits available
under any severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with such directors, officers, employees,
agents or representatives (other than normal increases in the ordinary course of
business consistent with past practice and that in the aggregate have not
resulted in a material increase in the benefits or compensation expense of the
Purchaser);

 

 
   (v)
there has not been any change by the Purchaser in accounting or Tax reporting
principles, methods or policies;

 

 
  (vi)
the Purchaser has not entered into any transaction or Contract or conducted its
business other than in the ordinary course consistent with past practice;

 

 
 (vii)
the Purchaser has not made any loans, advances or capital contributions to, or
investments in, any Person or paid any fees or expenses to any Piper Shareholder
or any Affiliate of any Piper Shareholder;

 

 
(viii)
the Purchaser has not mortgaged, pledged or subjected to any Lien, any of its
assets, or acquired any assets or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets of the Purchaser, except for assets acquired
or sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business consistent with past practice;

 
 
11

--------------------------------------------------------------------------------

 
 

 
   (ix)
the Purchaser has not discharged or satisfied any Lien, or paid any obligation
or liability (fixed or contingent), except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Purchaser;

 

 
    (x)
the Purchaser has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, would not be material to the Purchaser;

 

 
   (xi)
the Purchaser has not made or committed to make any capital expenditures or
capital additions or betterments in excess of $5,000 individually or $15,000 in
the aggregate;

 

 
  (xii)
the Purchaser has not instituted or settled any material legal proceeding; and

 

 
 (xiii)
the Purchaser has not agreed to do anything set forth in this Section 4.9.

 
4.10  Taxes.
 
 
(a)
(A) all Tax Returns required to be filed by or on behalf of the Purchaser have
been filed with the appropriate taxing authorities in all jurisdictions in which
such Tax Returns are required to be filed (after giving effect to any valid
extensions of time in which to make such filings), and all such Tax Returns were
true, complete and correct in all material respects; (B) all Taxes payable by or
on behalf of the Purchaser or in respect of its income, assets or operations
have been fully and timely paid, and (C) the Purchaser has not executed or filed
with the IRS or any other taxing authority any agreement, waiver or other
document or arrangement extending or having the effect of extending the period
for assessment or collection of Taxes (including, but not limited to, any
applicable statute of limitation), and no power of attorney with respect to any
Tax matter is currently in force.

 
 
(b)
The Purchaser has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of Taxes and has
duly and timely withheld from employee salaries, wages and other compensation
and has paid over to the appropriate taxing authorities all amounts required to
be so withheld and paid over for all periods under all applicable laws.

 
 
(c)
The Purchaser has delivered complete copies of (A) all federal, state, local and
foreign income or franchise Tax Returns of the Purchaser relating to the taxable
periods since 2007 and (B) any audit report issued within the last three years
relating to Taxes due from or with respect to the Purchaser its income, assets
or operations.

 
 
(d)
All material types of Taxes paid and material types of Tax Returns filed by or
on behalf of the Purchaser have been paid and filed.  No claim has been made by
a taxing authority in a jurisdiction where the Purchaser does not file Tax
Returns such that it is or may be subject to taxation by that jurisdiction.

 
 
(e)
All deficiencies asserted or assessments made as a result of any examinations by
the IRS or any other taxing authority of the Tax Returns of or covering or
including the Purchaser have been fully paid, and there are no other audits or
investigations by any taxing authority in progress, nor has the Purchaser
received any notice from any taxing authority that it intends to conduct such an
audit or investigation.  No issue has been raised by a federal, state, local or
foreign taxing authority in any current or prior examination which, by
application of the same or similar principles, could reasonably be expected to
result in a proposed deficiency for any subsequent taxable period.

 
 
12

--------------------------------------------------------------------------------

 
 
 
(f)
Neither the Purchaser nor any other Person on behalf of the Purchaser has (A)
agreed to or is required to make any adjustments pursuant to Section 481(a) of
the Code or any similar provision of state, local or foreign law by reason of a
change in accounting method initiated by the Purchaser or has any knowledge that
the Internal Revenue Service has proposed any such adjustment or change in
accounting method, or has any application pending with any taxing authority
requesting permission for any changes in accounting methods that relate to the
business or operations of the Purchaser, (B) executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof or any similar provision of state, local or foreign law with respect to
the Purchaser, or (C) requested any extension of time within which to file any
Tax Return, which Tax Return has since not been filed.

 
 
(g)
No property owned by the Purchaser is (i) property required to be treated as
being owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986, (ii) constitutes "tax-exempt use
property" within the meaning of Section 168(h)(1) of the Code or (iii) is
"tax-exempt bond financed property" within the meaning of Section 168(g) of the
Code.

 
 
(h)
The Purchaser is not a foreign person within the meaning of Section 1445 of the
Code.

 
 
(i)
The Purchaser is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.

 
 
(j)
There is no contract, agreement, plan or arrangement covering any person that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible by the Company, its Affiliates or their respective
affiliates by reason of Section 280G of the Code, or would constitute
compensation in excess of the limitation set forth in Section 162(m) of the
Code.

 
 
(k)
The Purchaser is not subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.

 
 
(l)
There are no liens as a result of any unpaid Taxes upon any of the assets of the
Purchaser.

 
 
(m)
The Purchaser has no elections in effect for federal income tax purposes under
Sections 108, 168, 338, 441, 463, 472, 1017, 1033 or 4977 of the Code.

 
 
13

--------------------------------------------------------------------------------

 
 
 
(n)
No stock options, stock appreciation rights or other equity-based awards issued
or granted by the Purchaser are subject to the requirements of Section 409A of
the Code. Each “nonqualified deferred compensation plan” (as such term is
defined under Section 409A(d)(1) of the Code and the guidance thereunder) under
which the Purchaser makes, is obligated to make or promises to make, payments
(each, a “409A Plan”) complies in all material respects, in both form and
operation, with the requirements of Section 409A of the Code and the guidance
thereunder. No payment to be made under any 409A Plan is, or to the knowledge of
the Purchaser will be, subject to the penalties of Section 409A(a)(1) of the
Code.

 
4.11  Real Property.  The Purchaser does not own any real property.
 
4.12  Tangible Personal Property.  The Purchaser does not own or lease any
personal property
 
4.13  Intangible Property.  The Purchaser does not own any patent, trademark,
trade name, service mark or copyright
 
4.14  Material Contracts.
 
The Purchaser has not entered into any Contract or by which it is bound
(collectively, the "Material Contracts") as follows:  (i) Contracts with any of
the shareholders of Purchaser or any current officer or director of the
Purchaser; (ii) Contracts with any labor union or association representing any
employee of the Purchaser; (iii) Contracts pursuant to which any party is
required to purchase or sell a stated portion of its requirements or output from
or to another party; (iv) Contracts for the sale of any of the assets of the
Purchaser other than in the ordinary course of business or for the grant to any
person of any preferential rights to purchase any of its assets; (v) joint
venture agreements; (vi) Material Contracts containing covenants of the
Purchaser not to compete in any line of business or with any person in any
geographical area or covenants of any other person not to compete with the
Purchaser in any line of business or in any geographical area; (vii) Contracts
relating to the acquisition by the Purchaser of any operating business or the
capital stock of any other person; (viii) Contracts relating to the borrowing of
money; or (ix) any other Contracts, other than Real Property Leases, which
involve the expenditure of more than $5,000 in the aggregate or $15,000 annually
or require performance by any party more than one year from the date hereof.
 
4.15  Employee Benefits.
 
The Purchaser has not entered into any (i) "employee benefit plans", as defined
in Section 3(3) ERISA, and any other pension plans or employee benefit
arrangements, programs or payroll practices (including, without limitation,
severance pay, vacation pay, company awards, salary continuation for disability,
sick leave, retirement, deferred compensation, bonus or other incentive
compensation, stock purchase arrangements or policies, hospitalization, medical
insurance, life insurance and scholarship programs) maintained by the Purchaser
or to which the Purchaser contributes or is obligated to contribute thereunder
with respect to employees of the Purchaser ("Employee Benefit Plans") and (ii)
"employee pension plans", as defined in Section 3(2) of ERISA, maintained by the
Purchaser or any trade or business (whether or not incorporated) which are under
control, or which are treated as a single employer, with Purchaser as an ERISA
Affiliate or to which the Purchaser or any ERISA Affiliate contributed or is
obligated to contribute thereunder ("Pension Plans").
 
 
14

--------------------------------------------------------------------------------

 
 
4.16  Labor.
 
 
(a)
The Purchaser is not a party to any labor or collective bargaining agreement and
there are no labor or collective bargaining agreements which pertain to
employees of the Purchaser.

 
 
(b)
No employees of the Purchaser are represented by any labor organization.  No
labor organization or group of employees of the Purchaser has made a pending
demand for recognition, and there are no representation proceedings or petitions
seeking a representation proceeding presently pending or, to the best knowledge
of the Purchaser, threatened to be brought or filed, with the National Labor
Relations Board or other labor relations tribunal.  There is no organizing
activity involving the Purchaser pending or, to the best knowledge of the
Purchaser, threatened by any labor organization or group of employees of the
Purchaser.

 
 
(c)
There are no (i) strikes, work stoppages, slowdowns, lockouts or arbitrations or
(ii) material grievances or other labor disputes pending or, to the best
knowledge of any Purchaser, threatened against or involving the
Purchaser.  There are no unfair labor practice charges, grievances or complaints
pending or, to the best knowledge of Purchaser, threatened by or on behalf of
any employee or group of employees of the Purchaser.

 
4.17 Litigation.
 
There is no suit, action, proceeding, investigation, claim or order pending or,
to the knowledge of the Purchaser, overtly threatened against the Purchaser (or
to the knowledge of the Purchaser, pending or threatened, against any of the
officers, directors or key employees of the Purchaser with respect to their
business activities on behalf of the Purchaser), or to which the Purchaser is
otherwise a party, which, if adversely determined, would have a Material Adverse
Effect, before any court, or before any governmental department, commission,
board, agency, or instrumentality; nor to the knowledge of the Purchaser is
there any reasonable basis for any such action, proceeding, or
investigation.  The Purchaser is not subject to any judgment, order or decree of
any court or governmental agency except to the extent the same are not
reasonably likely to have a Material Adverse Effect and the Purchaser is not
engaged in any legal action to recover monies due it or for damages sustained by
it.
 
4.18 Compliance with Laws; Permits. The Purchaser is in compliance with all Laws
applicable to the Purchaser or to the conduct of the business or operations of
the Purchaser or the use of its properties (including any leased properties) and
assets, except for such non-compliances as would not, individually or in the
aggregate, have a Material Adverse Effect.  The Purchaser has all governmental
permits and approvals from state, federal or local authorities which are
required for the Purchaser to operate its business, except for those the absence
of which would not, individually or in the aggregate, have a Material Adverse
Effect.
 
4.19 Environmental Matters.
 
 
(a)
the operations of the Purchaser are in compliance with all applicable
Environmental Laws and all Environmental Permits;

 
 
(b)
the Purchaser has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;

 
 
15

--------------------------------------------------------------------------------

 
 
 
(c)
the Purchaser is not the subject of any outstanding written order or Contract
with any Governmental or Regulatory Authority or Person respecting (i)
Environmental Laws, (ii) Remedial Action, (iii) any release or threatened
release of a Hazardous Material or (iv) any Hazardous Activity;

 
 
(d)
the Purchaser has not received any written communication alleging that the
Purchaser may be in violation of any Environmental Law, or any Environmental
Permit, or may have any liability under any Environmental Law;

 
 
(e)
the Purchaser has no current contingent liability in connection with any
Hazardous Activity or release of any Hazardous Materials into the indoor or
outdoor environment (whether on-site or off-site);

 
 
(f)
to the Purchaser’s knowledge, there are no investigations of the business,
operations, or currently or previously owned, operated or leased property of the
Purchaser pending or threatened which could lead to the imposition of any
liability pursuant to Environmental Law;

 
 
(g)
there is not located at any of the properties of the Purchaser any (i)
underground storage tanks, (ii) asbestos-containing material or (iii) equipment
containing polychlorinated biphenyls; and,

 
 
(h)
the Purchaser has provided to the Piper Shareholders all environmentally related
audits, studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Purchaser.

 
4.20  Insurance.  The Purchaser does not carry any insurance of any kind or
nature.
 
4.21  Inventories; Receivables; Payables.  The Purchaser has no inventory,
account receivables, account payables, other assets or other liabilities except
for minimum accounts payable and accrued liabilities in the aggregate amount
less than $1,500.
 
4.22  Related Party Transactions.  Neither the Purchaser nor any Affiliates of
Purchaser has borrowed any moneys from or has outstanding any indebtedness or
other similar obligations to the Purchaser.  Neither the Purchaser, any
Affiliate of the Purchaser nor any officer or employee of any of them (i) owns
any direct or indirect interest of any kind in, or controls or is a director,
officer, employee or partner of, or consultant to, or lender to or borrower from
or has the right to participate in the profits of, any Person which is supplier,
customer, landlord, tenant, creditor or debtor of the Purchaser.
 
4.23  No Misrepresentation.  No representation or warranty of Purchaser
contained in this Agreement or in any schedule hereto or in any certificate or
other instrument furnished by the Purchaser to the Company or the Piper
Shareholders pursuant to the terms hereof, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.
 
 
16

--------------------------------------------------------------------------------

 
 
4.24  Financial Advisors.  No Person has acted, directly or indirectly, as a
broker or finder for the Purchaser in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment in respect thereof.
 
4.25  Guarantees. There are no written guarantees currently in effect heretofore
issued by the Purchaser to any bank or other lender in connection with any
credit facilities extended by such creditors to the Purchaser in connection with
any other contracts or agreements (collectively, the "Guarantees"), including
the name of such creditor and the amount of the indebtedness, together with any
interest and fees currently owing and expected to be outstanding as of the
Closing.
 
4.26  Patriot Act.  The Purchaser certifies that it has not been designated, and
is not owned or controlled, by a “suspected terrorist” as defined in Executive
Order 13224.  The Purchaser hereby acknowledges that the Company and the Piper
Shareholders seek to comply with all applicable Laws concerning money laundering
and related activities.  In furtherance of those efforts, the Purchaser hereby
represents, warrants and agrees that:  (i) none of the cash or property owned by
the Purchaser has been or shall be derived from, or related to, any activity
that is deemed criminal under United States law; and (ii) no contribution or
payment by the Purchaser has, and this Agreement will not, cause the Purchaser
to be in violation of the United States Bank Secrecy Act, the United States
International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001.
 
4.27  Trading Status.  Purchaser’s common stock is traded on the OTC Bulletin
Board, under the trading symbol “AKSN”.  Purchaser has at least one market
maker.  As of the Closing, Purchaser’s Common Stock will be listed for trading
on the OTCBB with at least one market maker.
 
4.28  Reporting Status.  Purchaser is a reporting issuer under Section 12(g) of
the Securities Exchange Act of 1934 (the “’34 Act”).  Purchaser is now, and as
of the Closing will be, current in its filings and will have filed all of the
filings required to have been made in the previous twelve months.
 
4.29  Investment Intention.  Purchaser is acquiring the Shares for its own
account, for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(11) of the Securities Act of 1933, as amended
(the "Securities Act") thereof.  Purchaser understands that the Shares have not
been registered under the Securities Act and cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.
 
4.30  Contribution Shares. The Contribution Shares issuable pursuant to the
purchase price, when issued, will be duly authorized and validly issued, fully
paid and non-assessable, will be delivered hereunder free and clear of any
Liens, except that such Contribution Shares will be "restricted securities", as
such term is defined in the rules and regulations of the SEC promulgated under
the Securities Act, and will be subject to restrictions on transfers pursuant to
such rules and regulations.
 
 
17

--------------------------------------------------------------------------------

 
 
4.31  Compliance with Medicare/Medicaid Programs.  Neither Purchaser, nor any of
Purchaser's Affiliates, if any, have been charged with, convicted of, or pled
guilty or nolo contendere to, patient abuse or neglect, or any offense related
to a "Federal health care program" as that term is defined in 42 U.S.C. Sect.
1320a-7b(f).   Likewise, neither Purchaser, nor any of Purchaser's Affiliates,
if any, have:  (i) committed any offense which may serve as the basis for
suspension or exclusion from a Federal health care program (as defined above),
including, but not limited to, defrauding a government program, loss of a
license to provide health care services, and failure to provide quality care; or
(ii) engaged in any prohibited reassignment of Federal health care program (as
defined above) accounts receivable.
 
4.32  Lack of Health Care Operating History.  Purchaser has no health care
operating history, and no history of providing any health care services of any
type or nature, including but not limited to direct patient care services,
health care billing services, health care marketing services, or health care
management services.  
ARTICLE 5.
COVENANTS
 
5.1  Access to Information.
 
The Purchaser agrees that, prior to the Closing Date, the Company shall be
entitled, through its officers, employees and representatives (including,
without limitation, its legal advisors and accountants), to make such
investigation of the properties, businesses and operations of the Purchaser and
its subsidiaries and such examination of the books, records and financial
condition of the Purchaser and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records.  Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Purchaser shall cooperate, and shall cause the
Purchaser and its Subsidiaries to cooperate, fully therein.  No investigation by
the Company prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Purchaser or the Majority Stockholder contained in this Agreement.  In order
that the Company may have full opportunity to make such physical, business,
accounting and legal review, examination or investigation as it may reasonably
request of the affairs of the Purchaser and its Subsidiaries, the Purchaser
shall cause the officers, employees, consultants, agents, accountants, attorneys
and other representatives of the Purchaser and its Subsidiaries to cooperate
fully with such representatives in connection with such review and
examination.  Company shall disclose to Purchaser, in a timely manner, any
information of which it becomes aware that could reasonably be viewed as
constituting a breach of any representation, warrant or covenant that is
contained in the Contribution Agreement.  If Company completes the purchase at
the time it is aware of any such breach, Company shall not be entitled to rely
on such matter for indemnification.
 
5.2  Conduct of the Business Pending the Closing.
 
 
(a)
Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Company to:

 

 
    (i)
conduct the businesses of the Company only in the ordinary course consistent
with past practice;

 

 
   (ii)
use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and (B) preserve its present relationship with Persons
having business dealings with the Company;

 
 
18

--------------------------------------------------------------------------------

 
 
 
(b)
Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Company, the Purchaser shall not:

 

 
    (i)
declare, set aside, make or pay any dividend or other distribution in respect of
the capital stock of the Purchaser or repurchase, redeem or otherwise acquire
any outstanding shares of the capital stock or other securities of, or other
ownership interests in, the Purchaser;

 

 
   (ii)
transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Purchaser or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Purchaser;

 

 
  (iii)
effect any recapitalization, reclassification, stock split or like change in the
capitalization of the Purchaser;

 

 
  (iv)
amend the certificate of incorporation or by-laws of the Purchaser;

 

 
   (v)
pay any form of compensation;

 

 
  (vi)
subject to any Lien (except for leases that do not materially impair the use of
the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Purchaser;

 

 
 (vii)
acquire any material properties or assets or sell, assign, transfer, convey,
lease or otherwise dispose of any of the material properties or assets (except
for fair consideration in the ordinary course of business consistent with past
practice) of the Purchaser;

 

 
(viii)
cancel or compromise any debt or claim or waive or release any material right of
the Purchaser except in the ordinary course of business;

 

 
  (ix)
enter into any commitment for capital expenditures of the Purchaser;

 

 
   (x)
enter into, modify or terminate any labor or collective bargaining agreement of
the Purchaser or, through negotiation or otherwise, make any commitment or incur
any liability to any labor organization with respect to the Purchaser;

 

 
  (xi)
permit the Purchaser to enter into any transaction or to make or enter into any
Contract;

 

 
 (xii)
permit the Purchaser to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other Person;

 

 
(xiii)
permit the Purchaser to make any investments in or loans to, or pay any fees or
expenses to, or enter into or modify any Contract with any Affiliate;

 
 
19

--------------------------------------------------------------------------------

 
 
 
(xiv)
incur any liability; or

 

 
 (xv)
agree to do anything prohibited by this Section 6.2 or anything which would make
any of the representations and warranties of the Purchaser and the Majority
Stockholder in this Agreement untrue or incorrect in any material respect.

 
5.3  Consents.  The Company shall use its best efforts, and the Purchaser shall
cooperate with the Company, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement.
 
5.4  Other Actions.  The Company and the Purchaser shall use its best efforts to
(i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement.
 
ARTICLE 6.
CONDITIONS TO CLOSING
 
6.1  Conditions Precedent to Obligations of Purchaser.
 
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):
 
 
(a)
all representations and warranties of the Company and the Piper Shareholders
contained herein shall be true and correct as of the date hereof and as of the
Closing Date;

 
 
(b)
all representations and warranties of the Company and the Piper Shareholders
contained herein qualified as to materiality shall be true and correct, and the
representations and warranties of the Piper Shareholders contained herein not
qualified as to materiality shall be true and correct in all material respects,
at and as of the Closing Date with the same effect as though those
representations and warranties had been made again at and as of that time;

 
 
(c)
the Company, and the Piper Shareholders shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by them on or prior to the Closing Date;

 
 
(d)
the Purchaser shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Chief Executive Officer and Chief Financial Officer of the
Company certifying as to the fulfillment of the conditions specified in Sections
6.1(a), 6.1(b) and 6.1(c) hereof;

 
 
(e)
there shall not have been or occurred any material adverse change in the
business or operations of the Company;

 
 
(f)
the Company shall have obtained all consents and waivers in a form reasonably
satisfactory to the Purchaser, with respect to the transactions contemplated by
this Agreement; and

 
 
20

--------------------------------------------------------------------------------

 
 
 
(g)
no legal proceedings shall have been instituted or threatened or claim or demand
made against the Piper Shareholders, the Company or any of its Subsidiaries, or
the Purchaser seeking to restrain or prohibit or to obtain substantial damages
with respect to the consummation of the transactions contemplated hereby, and
there shall not be in effect any Order by a Governmental or Regulatory Authority
of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby.

 
6.2  Conditions Precedent to Obligations of the Company and the Piper
Shareholders.
 
The obligations of the Company and the Piper Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each of the following conditions (any or all
of which may be waived by the Company and Piper Shareholders in whole or in part
to the extent permitted by applicable law):
 
 
(a)
all representations and warranties of the Purchaser and the Majority Stockholder
contained herein shall be true and correct as of the date hereof and as of the
Closing Date;

 
 
(b)
all representations and warranties of the Purchaser contained herein qualified
as to materiality shall be true and correct, and all representations and
warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;

 
 
(c)
the Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;

 
 
(d)
the Company  shall have been furnished with certificates (dated the Closing Date
and in form and substance reasonably satisfactory to the Company) executed by
the Chief Executive Officer and Chief Financial Officer of the Purchaser
certifying as to the fulfillment of the conditions specified in Sections 6.2(a),
6.2(b) and 6.2(c) hereof;

 
 
(e)
there shall not be in effect any Order by a Governmental or Regulatory Authority
of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

 
 
(f)
the Purchaser shall have obtained all consents and waivers in a form reasonably
satisfactory to the Company, with respect to the transactions contemplated by
this Agreement;

 
 
(g)
all officers and members of the Board of Directors of the Purchaser shall have
provided an undated resignation and shall have appointed the designees of the
Piper Shareholders as members of the Board of Directors, such director
resignation to be effective 10 days after the filing of a 14F-1;

 
 
(h)
the Purchaser shall have filed its Form 10-Q Quarterly Report for the quarter
ended September 30, 2010;

 
 
21

--------------------------------------------------------------------------------

 
 
 
(i)
the Purchaser shall have completed a 9:1 reverse stock split of its issued and
outstanding shares of common stock; and

 
 
(j)
the Purchaser and the Majority Stockholder shall have entered into an agreement
whereby the Majority Stockholder shall return to the Purchaser 325,000 shares of
common stock of the Purchaser (prior to the planned 9:1 reverse stock split) for
cancellation (the “Share Cancellation”).

 
ARTICLE 7.
TERMINATION
 
7.1  Material Change in the Purchaser Business.  If any material loss or damage
to the Purchaser Business occurs prior to Closing and such loss or damage, in
Company's reasonable opinion, cannot be substantially repaired or replaced
within ten (10) days or the incurrence of any material liability by the
Purchaser, Company shall, within two (2) days following any such loss or damage
or upon learning of such material liability, by notice in writing to Purchaser,
at its option, either:
 
 
(a)
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or

 
 
(b)
elect to complete the Contribution and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Company's obligations to carry out the transactions contemplated hereby, be
vested in Purchaser or otherwise adequately secured to the satisfaction of
Company on or before the Closing Date.

 
ARTICLE 8.
DOCUMENTS TO BE DELIVERED
 
8.1  Documents to be Delivered by the Company.
 
At the Closing, the Company shall deliver, or cause to be delivered, to the
Purchaser the following:
 
 
(a)
copies of all consents and waivers referred to in Section 6.1(f) hereof;

 
 
(b)
such other documents as the Purchaser shall reasonably request.

 
8.2  Documents to be Delivered by the Purchaser.
 
At the Closing, the Purchaser shall deliver to the Company the following:
 
 
(a)
the Contribution Shares;

 
(b)
the certificates referred to in Section 6.2(d) hereof;

 



 
22

--------------------------------------------------------------------------------

 
 

 
(c)
copies of all consents and waivers referred to in Section 6.2(f)hereof;

 



 
(d)
certificates of good standing with respect to the Purchaser issued by the
Secretary of  the State of the Delaware;





    
 
(e)
resignation of the officers of the Company effective as of the Closing Date and
resignation of the sole member of the Board of Directors of Purchaser, to be
effective 10 days after the mailing of the Schedule 14f-1 to the shareholders of
Purchaser;



 
(f)
resolution of the Board of Directors appointing Tony Rotondo n as a director of
the Purchaser, Dr. Jacob Varon as a director of the Company, subject to Schedule
14f,1 and Tony Rotondo as Chief Executive Officer, Chief Financial Officer,
Treasurer and Secretary of the Corporation and any other appointment as directed
by the Company;

 

 
(g)
a legal opinion acceptable to the Company;




 
(h)
all documentation relating to the Share Cancellation; and

 

 
(i)
such other documents as the Company shall reasonably request.

 
ARTICLE 9.
INDEMNIFICATION
 
9.1  Indemnification.
 
 
(a)
Subject to Section 9.2, Purchaser and the Majority Stockholder hereby agrees to
indemnify and hold the Piper Shareholders and the Company and their respective
Affiliates, agents, successors and assigns (collectively, the "Indemnified
Parties") harmless from and against:

 

 
  (i)
any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the failure of any representation or
warranty of the Purchaser or Majority Stockholder set forth in this Agreement,
or any representation or warranty contained in any certificate delivered by or
on behalf of the Purchaser or the Majority Stockholder pursuant to this
Agreement, to be true and correct as of the date made;

 

 
 (ii)
any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the breach of any covenant or other
agreement on the part of the Purchaser or the Majority Stockholder under this
Agreement;

 

 
(iii)
any and all Expenses incident to the foregoing and

 
 
(iv)
any and all losses, liabilities, obligations, damages, costs and expenses
incurred by the Purchaser prior to the Closing.

 
9.2  Intentionally omitted
 
9.3  Indemnification Procedures.
 
 
23

--------------------------------------------------------------------------------

 
 
 
(a)
In the event that any legal proceedings shall be instituted or that any claim or
demand ("Claim") shall be asserted by any Person in respect of which payment may
be sought under Section 9.1 hereof, the Indemnified Party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the Indemnifying
Party.  The Indemnifying Party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the Indemnified Party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder.  If the Indemnifying Party elects to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any losses indemnified
against hereunder, it shall within five (5) days (or sooner, if the nature of
the Claim so requires) notify the Indemnified Party of its intent to do so.  If
the Indemnifying Party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the Indemnified Party of its election as herein
provided or contests its obligation to indemnify the Indemnified Party for such
Losses under this Agreement, the Indemnified Party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the Indemnified Party
defends any Claim, then the Indemnifying Party shall reimburse the Indemnified
Party for the Expenses of defending such Claim upon submission of periodic
bills.  If the Indemnifying Party shall assume the defense of any Claim, the
Indemnified Party may participate, at his or its own expense, in the defense of
such Claim; provided, however, that such Indemnified Party shall be entitled to
participate in any such defense with separate counsel at the expense of the
Indemnifying Party if, (i) so requested by the Indemnifying Party to participate
or (ii) in the reasonable opinion of counsel to the Indemnified Party, a
conflict or potential conflict exists between the Indemnified Party and the
Indemnifying Party that would make such separate representation advisable; and
provided, further, that the Indemnifying Party shall not be required to pay for
more than one such counsel for all indemnified parties in connection with any
Claim.  The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.

 
 
(b)
After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the Indemnified Party and the Indemnifying Party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
Indemnified Party shall forward to the Indemnifying Party notice of any sums due
and owing by the Indemnifying Party pursuant to this Agreement with respect to
such matter and the Indemnifying Party shall be required to pay all of the sums
so due and owing to the Indemnified Party by wire transfer of immediately
available funds within 10 business days after the date of such notice.

 
 
(c)
The failure of the Indemnified Party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the Indemnifying Party's
obligations with respect thereto except to the extent that the Indemnifying
Party can demonstrate actual loss and prejudice as a result of such failure.

 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 10.
POST-CLOSING MATTERS
 
10.1  Within four business day of the Closing, Purchaser and the Company agree
to use all their best efforts to:
 
 
(a)
issue a news release reporting the Closing;

 
 
(b)
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement with audited financial statements of Company as well as any
required pro forma financial information or other information of Company and
Purchaser as required by the rules and regulations of the Securities and
Exchange Commission; and

 
 
(c)
file with the Securities and Exchange Commission a report on Form 14f-1
disclosing the change in control of Purchaser.

 
ARTICLE 11.
GENERAL PROVISIONS
 
11.1         Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed given when delivered personally or
mailed by certified mail, return receipt requested, to the parties (and shall
also be transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 
If to Purchaser to:


ARKSON NEUTRACEUTICALS CORP.
27 Chicora Avenue
Toronto, Ontario Canada M5R 1T7
Facsimile:


If to Company or Piper Shareholders to:


PIPER ACQUISITION III, INC.
2901 W. Coast Highway, 3rd Floor
Newport Beach, California 92663
Facsimile:


with a copy to:


Law Offices of Stephen M. Fleming PLLC
49 Front Street, Suite 206
Rockville Centre, NY 11570
Facsimile: (516) 977-1209
 
 
25

--------------------------------------------------------------------------------

 
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by mail in the manner described above to the address
as provided in this Section, be deemed given upon receipt, and (iii) if
delivered by courier to the address as provided for in this Section, be deemed
given on the earlier of the second Business Day following the date sent by such
courier or upon receipt. Any party from time to time may change its address or
other information for the purpose of notices to that party by giving notice
specifying such change to the other party hereto.


11.2  Payment of Sales, Use or Similar Taxes.   All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Piper Shareholders.
 
11.3  Expenses.   Except as otherwise provided in this Agreement, the Company
and the Purchaser shall each bear its own expenses incurred in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby.
 
11.4  Specific Performance.  The Piper Shareholders acknowledge and agree that
the breach of this Agreement would cause irreparable damage to the Purchaser and
that the Purchaser will not have an adequate remedy at law.  Therefore, the
obligations of the Piper Shareholders under this Agreement, including, without
limitation, the Piper Shareholders' obligation to sell the Shares to the
Purchaser, shall be enforceable by a decree of specific performance issued by
any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith.  Such remedies shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.
 
11.5  Further Assurances.  The Piper Shareholders, the Company, the Majority
Stockholder and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.
 
11.6  Submission to Jurisdiction; Consent to Service of Process.
 
 
(a)
The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Texas over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 
 
(b)
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 11.1.

 
 
26

--------------------------------------------------------------------------------

 
 
11.7  Entire Agreement; Amendments and Waivers.  This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.  No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.  The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach.  No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.
 
11.8  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.  The parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the City of Houston, State of Texas over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
11.9  Headings.  Section headings of this Agreement are for reference purposes
only and are to be given no effect in the construction or interpretation of this
Agreement.
 
11.10 Severability.  If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
11.11 Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement except as provided below.  No assignment of this Agreement or of
any rights or obligations hereunder may be made by either the Piper Shareholders
or the Purchaser (by operation of law or otherwise) without the prior written
consent of the other parties hereto and any attempted assignment without the
required consents shall be void; provided, however, that the Purchaser may
assign this Agreement and any or all rights or obligations hereunder (including,
without limitation, the Purchaser's rights to purchase the Shares and the
Purchaser's rights to seek indemnification hereunder) to any Affiliate of the
Purchaser.  Upon any such permitted assignment, the references in this Agreement
to the Purchaser shall also apply to any such assignee unless the context
otherwise requires.
 
 
27

--------------------------------------------------------------------------------

 
 
11.12 Counterparts.  This Agreement may be executed in counterparts and by
facsimile, each of which when executed by any party will be deemed to be an
original and all of which counterparts will together constitute one and the same
Agreement. Delivery of executed copies of this Agreement by telecopier or
electronic mail, in PDF form, will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.
 
[Remainder of page intentionally left blank.]
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 
 
ARKSON NEUTRACEUTICALS CORP.
 
By:
/s/ David Roff
Name: David Roff
Title: Chief Executive
Officer, Chief Financial Officer and Sole Director
 
PIPER ACQUISITION III, INC.
 
By:
/s/ Timothy Betts
Name: Timothy Betts
Title: CEO
 
MAJORITY STOCKHOLDER
 
/s/ David Roff
David Roff



PIPER SHAREHOLDERs SIGNATURE PAGE ATTACHED AS SCHEDULE I TO BE DELIVERED PRIOR
TO CLOSING
 
 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE I
PIPER SHAREHOLDERS


James R. Anderson
Michael Arnold
Robert T. Benz
Ronald F. Bratek
Geoffrey Cragg
Thomas W. Davis, Jr.
James C. Dees
Tannie G. Dees
Robert E. Dettle TTEE
Ephraim H. Dockstader
Elg Family Trust
Mark Elg
Robert T. Firebaugh
Nick Fredrick
Sean Harrison
Paul W. Heisey TTEE
Paul A. Hill
Charles L. Horn
Eric Horton
JM Assets, LP
Joel Kaplan
Paul A. Kaye Family Trust
Lawrence M. Kellner
Klar Family Trust
Jerry I. Maine
J. Douglas Meador, Co-TTEE
Kevin Mohan
William E. Morgan
John A. Rowell
Thomas Rubin
John W. Russell
Joel Shapiro
Barbara J. Stubblefield
Bertram H. Witham
Gerald Yanowitz
Audrey M. Krauss
A.B. Southall III
Jose Luis Mendez
Dorthea Hardin
Denise Brathwaite
Theodore E. Roeth TTE
Phil Mitchell
Jerry Neugebauer
Dennis Trainor
Joel Yanowitz
Robert Mehl
Jeffrey McKellips
 
By:/s/ Timothy Betts
Timothy Betts, Attorney-in-fact
 
Dr. Jacob Varon, an individual
Franklin Rose, MD PA, an individual
Dr. Michael Ciaravino, an individual
Dr. Abdel Fustok, an individual
Dr. David Blumfield, an individual
Dr. Richard Nixon, an individual
Dr. Todd Siff, an individual
Tony Rotondo, an individual
Dr. Leon Etter, an individual
Dr. Ron Moses, an individual
Dr. Richard Hung, an individual
Dr. Eric Powitzky, an individual
Dr. Marc Labbe, an individual
Dr. Taylor Brown, an individual
Dr. David Tomaszek, an individual
Dr. David Jenson, an individual
Dr. Paul Kobza, an individual
Dr. Ron Buczek, an individual
Dr. Jose Reyes, an individual
Dr. Eric Pack, an individual
Dr. Eric Price, an individual
Dr. Bonaventure Ngu, an individual
Dr. Leonard Trahan, an individual
Dr. Chandler Mann, an individual
Dr. Ajay Kwatra, an individual
Stefan Kreuzer, an individual
Ken Lee, an individual
SJS 2006 Gift Trust
KBK 2006 Gift Trust
KV 2006 Gift Trust
Patrick C. McCulloch 2007 Gift Trust
FYM Partners, L.L.P.
 
By:/s/ Tony Rotondo
Tony Rotondo, Attorney-in-fact
 
 
Nobis Capital Advisors, Inc.
 
 
By:/s/ Thomas Rubin
Name: Thomas Rubin
Title: CEO
 
/s/Timothy Betts
Timothy Betts
 
 
/s/ Stephen Fleming
Stephen Fleming

 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Dr. Jacob Varon
 
6,921,577
           
Franklin Rose MD PA
 
1,674,291
           
Dr. Michael Ciaravino
 
756,291
           
Dr. Abdel Fustok
 
618,951
           
Dr. David Blumfield
 
599,331
           
F.Y.M. Partners, LLP
 
706,320
           
Dr. Richard Nixon
 
920,991
           
Tony Rotondo
 
6,293,737
           
Dr. Leon Etter
 
199,191
           
Dr. Ron Moses
 
78,480
           
Dr. Richard Hung
 
78,480
           
Dr. Eric Powitzky
 
78,480
           
Patrick C. McCulloch 2007 Gift Trust
 
478,620
           
Dr. Todd Siff
 
557,100
           
Dr. Marc Labbe
 
557,100
           
Dr. Taylor Brown
 
78,480
           
Dr. David Tomaszek
 
3,992,655

 
 
31

--------------------------------------------------------------------------------

 


Dr. David Jenson
 
1,014,804
           
Dr. Paul Kobza
 
1,594,692
           
Dr. Ron Buczek
 
1,594,692
           
Dr. Jose Reyes
 
144,972
           
Dr. Eric Pack
 
869,832
           
Dr. Eric Price
 
724,860
           
Dr. Bonaventure Ngu
 
289,944
           
Dr. Leonard Trahan
 
434,916
           
Dr. Chandler Mann
 
434,916
           
Dr. Ajay Kwatra
 
289,944
           
SJS 2006 Gift Trust (Dr. Evan Collins)
 
803,271
           
KBK 2006 Gift Trust (Dr. Karre Kolstad)
 
803,271
           
KV 2006 Gift Trust (DDr. Kevin Varner)
 
803,271
           
Stefan Kreuzer
 
803,271
           
Ken Lee
 
803,271

 
 
32

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.3


Num_Of_Shares
 
Co_Lst_Name
 
First_Name
 
Name_2
56
 
AU-YANG
 
YING
   
7556
 
AUDUON
 
AGATHA
   
167
 
AUDUON
 
CATHERINE
   
56
 
AUDUON
 
MONIQUE
   
3139
 
AUDUON
 
ROBERT
   
1276
 
AUDUON
 
ROBERT
   
114
 
AUDUON &
 
GUY
 
NATHALIE LIANG TEN COM
28
 
BATE
 
BARRY DIXON
   
167
 
BI
 
EVA
   
56
 
BI
 
GEORGE
   
56
 
BLACKER
 
NORMAN
   
28
 
BOERSMA
 
D
   
28
 
BROWN
 
NEIL
   
28
 
BURGESS
 
ROGER
   
56
 
CAHYO
 
WILLY
   
28
 
CARTLEDGE
 
PETER
   
1112
 
CEDE & CO
       
857
 
CEDE & CO
       
56
 
CHAN
 
JOSEPH
   
56
 
CHANG
 
CHAO-LUN
   
56
 
CHANG
 
CHI-SHII
   
28
 
CHANG
 
FEI SUN
   
56
 
CHARTERS
 
ROSALIND
   
56
 
CHAU
 
PHILIPPE
   
56
 
CHEETHAM
 
NICHOLAS
   
56
 
CHEETHAM
 
NICK
   
56
 
CHEN
 
CHEN-YAO
   
56
 
CHEN
 
DAVID CHAO-WEI
   
56
 
CHEN
 
JAMES
   
56
 
CHEN
 
JOYCE
   
56
 
CHEN
 
MAN-LI
   
34
 
CHERA
 
KULVINDER SINGH
   
17
 
CHEUNG
 
KAN-SHU
   
56
 
CHIEN
 
SUSAN
   
56
 
CHOU
 
CHIN-CHENG
   
278
 
CHOU
 
SU-CHING
   
56
 
CHOU
 
WAI-LI
   
56
 
CORBIN
 
L
   
56
 
CORBIN
 
ROY
   
237
 
D & B ENTERPRISES
       
28
 
DE GARSTON
 
CHARLES
   
56
 
DELPUECH
 
GENEVIEVE
   

 
 
33

--------------------------------------------------------------------------------

 
 
56
 
DELPUECH
 
NELLY
   
56
 
DOMINIC SULTANA
 
RBSI FESUSP-IOM ACCOUNT
   
28
 
EAKIN
 
ROBERT
   
28
 
EAKIN
 
ROBERT
   
56
 
EDWARDS
 
JAY
   
28
 
ESHELBY
 
PAUL
   
320
 
EURO BANCORP
       
28
 
FARROW
 
IVAN
   
56
 
FOUQUET
 
JEAN-MICHEL
   
56
 
FRANKHAM
 
KERRY
   
28
 
GEK HOON
 
SOH
   
1389
 
GORMAN
 
MICHAEL
   
73
 
GOULD &
 
STUART
 
HELEN GOULD
56
 
GUENOT
 
DOMINIQUE
   
56
 
GUENOT
 
JACQUELINE
   
874
 
HALL
 
BRIAN K
   
56
 
HAMILTON
 
THOMAS
   
28
 
HARRIS
 
WILLIAM ANDREW
   
28
 
HARRISON
 
IAN
   
28
 
HAWKINS
 
JAMES
   
56
 
HENDERSON
 
JIM
   
56
 
HEY
 
KY-OUACH
   
56
 
HSIAO
 
VAN-JUNG
   
56
 
HUANG
 
CHIN-TIEN
   
56
 
HUANG
 
FENG-CHIAO
   
56
 
HUANG
 
HONG-KEY
   
56
 
HUANG
 
WU-FU
   
56
 
HUANG
 
WU-LU
   
56
 
HUANG
 
YI-PIN
   
278
 
HUANG
 
YI-PIN
   
28
 
HUNTER
 
GORDON
   
6
 
HUYNH
 
JENNIFER P
   
56
 
HWANG
 
SHEU-DUNG
   
28
 
KHONG
 
ALEX DUC
   
56
 
KO
 
SZU-RU
   
56
 
KU
 
PEI-YUAN
   
56
 
KUO
 
TI-YUAN
   
56
 
LAM
 
FUNG-KWAN
   
56
 
LEE
 
KANG-LI
   
56
 
LEE
 
KANG-TAI
   
56
 
LEE
 
LILIAN
   
28
 
LEEDHAM
 
MICHAEL
   
56
 
LI
 
ADA
   
12
 
LIANG
 
CHUN-MEI
   

 
 
34

--------------------------------------------------------------------------------

 
 
56
 
LO
 
CHIEN-YING
   
11112
 
LO
 
DAVID
   
56
 
LO
 
WEN-HAO
   
10
 
LU
 
DAVID
   
56
 
LU
 
HSIU-HAO
   
42
 
MCDONAGH
 
ANTHONY
   
28
 
MCREYNOLDS
 
WILLIAM EDGAR
   
23
 
MCREYNOLDS
 
WILLIAM EDGAR
   
28
 
MCREYNOLDS
 
WILLIAM EDGAR
   
28
 
MCREYNOLDS
 
WILLIAM EDGAR
   
28
 
MCROBIE
 
DOUGLAS JAMES
   
112
 
MURPHY
 
ANNIE
   
167
 
MURPHY
 
BRENDAN
   
112
 
MURPHY
 
GARRET T
   
28
 
NARVESTED
 
STEIN
   
56
 
NGUY
 
GUILLAUME
   
56
 
NICOL
 
STUART
   
56
 
OU-YOUNG
 
HEN
   
6
 
PACIFIC FEDERAL S A
       
56
 
PAN
 
XIU-ZHEN
   
28
 
PATEL &
 
SURYAKANT
 
SUDHA PATEL
28
 
PATTERSON
 
FLORENCE
   
26
 
PAUL
 
JAGDISH
   
100
 
PAVIOUR ENVIRONMENTAL ENGINEERING
     
LIMITED BRADGATE LONDON LTD
100
 
PAVIOUR ENVIRONMENTAL ENGINEERING LTD
       
28
 
PINK
 
ALAN
   
36167
 
ROFF
 
DAVID
   
112
 
SCOTT
 
RICHARD
   
56
 
SCOTT
 
RICHARD
   
56
 
SHAN
 
YONGFU
   
56
 
SHEK
 
SAMMY
   
28
 
SHIH
 
MARGARET
   
56
 
SIAU
 
ALEXANDRA
   
56
 
SIAU
 
ANTHONY
   
56
 
SIAU
 
VING-YENG
   
42
 
SLATTERY
 
WAYNE
   
278
 
SUN
 
YI-HWA
   
56
 
TANG
 
JACKY
   
56
 
TANG
 
JESSICA
   
56
 
TANG
 
LISA
   
56
 
TANG
 
PATRICK
   
78
 
THOMAS
 
CELIA
   
28
 
THYGESEN
 
NIELS
   
56
 
TODESCO
 
LAEL
   

 
 
35

--------------------------------------------------------------------------------

 
 
28
 
VAUGHAN
 
JOHN
   
28
 
VIJAYAN
 
SENATHIRAJAH
   
56
 
VUONG
 
BARBARA
   
56
 
VUONG
 
CHIVI
   
28
 
WALKER
 
MCKENZIE
   
56
 
WANG
 
CHEN-TAO
   
56
 
WANG
 
CHEN-WEI
   
56
 
WANG
 
TSO-PIN
   
278
 
WANG
 
YEU-PYNG
   
56
 
WONG
 
JOSEPH MF
   
17
 
WONG
 
LAN-HSIANG
   
56
 
WU
 
HUI-CHING
   
56
 
WU
 
JUNG-CHIN
   
12
 
YANG
 
CHEE AU
   
56
 
YOUSENMINE HOLDINGS PROPERTY LTD
       
71824
           



 
36

--------------------------------------------------------------------------------

 